      Case 8:20-cv-02535-WFJ-AEP Document 2 Filed 11/02/20 Page 1 of 1 PageID 6




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION


IN RE: WENDELL LAMPKIN,                                       Case No. 8:20-cv-2535-T-02AEP
___________________________/

                                                 ORDER

          Before the Court is a letter (Doc. 1) received from Wendell Lampkin, a Florida detainee at Land

O’Lakes Detention Center. Mr. Lampkin writes that he has been threatened with violence and called

derogatory names by an Officer Garcia in retaliation for filing grievances. And, in conclusory fashion, he

writes that he has been subject to excessive force.

          Rule 3, Fed.R.Civ.P., provides that “[a] civil action is commenced by filing a complaint with the

court.” Mr. Lampkin has failed to file a complaint to initiate an action. Accordingly, this case is

DISMISSED without prejudice to Mr. Lampkin initiating a case by filing a complaint in a new case with

a new case number. The Clerk of Court shall mail a copy of the Court’s civil rights complaint form and

affidavit of indigency form to Mr. Lampkin with his copy of this Order and close this case.

          ORDERED in Tampa, Florida, on November 2, 2020.




SA: sfc
Copy to: Wendell Lampkin, pro se




                                                  1
